Case 2:20-cv-00503-JES-NPM Document 25 Filed 12/04/20 Page 1 of 2 PageID 117




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


COMMODITY FUTURES
TRADING COMMISSION,

             Plaintiff,

v.                                               Case No. 2:20-cv-503-FtM-29NPM

THE ALISTA GROUP, LLC,
MARVIN W COURSON, III,
CHRISTOPHER A KERTATOS and
LUIS M PINEDA PALACIOS,

            Defendants.


                                      ORDER

      On September 9, 2020, the Court directed Defendant The Alista Group LLC

(“Alista”) to retain counsel to represent it and have counsel file a notice of

appearance by October 6, 2020. (Doc. 17, p. 2). In addition, new counsel was to file

a response to the Complaint. (Id.). Alista failed to comply in all respects.

      In its September 9 Order, the Court explained that Marvin W. Courson III

filed an Answer and Affirmative Defenses (Doc. 12) jointly on behalf of himself and

Alista. Under 28 U.S.C. § 1654, a party may appear and conduct their own cases

personally, but a lay person cannot represent any other person or entity. U.S. ex rel.

Stronstorff v. Blake Med. Ctr., No. 8:01-CV-844-T-23MSS, 2003 WL 21004734, *1
Case 2:20-cv-00503-JES-NPM Document 25 Filed 12/04/20 Page 2 of 2 PageID 118




(M.D. Fla. Feb. 13, 2003). And non-natural persons or artificial entities such as

corporations, partnerships, and associations, must appear in federal court through

licensed counsel. Id. (citing Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02

(1993)); see also M.D. Fla. R. 2.03(e). Accordingly, and as to Alista only, the Court

struck the Answer filed by Mr. Courson.

      Alista had until October 6, 2020 to retain new counsel and file a response to

the Complaint, but failed to do so. This lack of response should have prompted

Plaintiff to move for default, but it did not. Accordingly, Commodity Futures

Trading Commission shall, by December 18, 2020, file its motion to default Alista.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




                                          2
